Order Supreme Court, Bronx County (Thomas Farber, J.), entered August 24, 2004, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
The court properly granted defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court chose to discredit police testimony and it credited the defense witness’s testimony. That finding was not manifestly erroneous. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.